DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 17 February 2021.  Therein, Applicant amended claims 1, 3-4, 7-11, 13-14 and 17-20; Applicant cancelled claims 2, 5-6, 12 and 15-16.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and arguments based on the 35 U.S.C. 112(b) rejections have been accepted.    The rejection has been withdrawn.
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 7-9, 11, 13, 14, 17-19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and in view of Levine (U.S. Patent Publication No. 2002/0016653) and in view of Tryon (U.S. Patent Publication No. 2005/0228553).  
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining a length of a segment of a vehicle route while one or more users are using a vehicle to travel the vehicle route (see col. 6:17-59); determining information about an external environment of the vehicle (see col. 3:41-53).  However, Bastian does not explicitly disclose that the external environment includes surrounding traffic.  

A teaching from Tryon discloses using the determined information to reduce calculated power needed over the vehicle route (see paras. 0033-0034, 0079-0080).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.
Continuing with the claim, Bastian further discloses periodically adjusting the length of the segment in response to changes in the determined information about the external environment of the vehicle (see col. 3:41 to col. 4:6, 5:26-5:42, 6:17-67); and applying calculated power to the vehicle engine to travel along the vehicle route at a calculated speed (see col. 6:17-67).
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.

Referring to claim 4, Tryon further discloses comprising the power management system determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).
For claim 7, Bastian further discloses wherein the determined information about the external environment of the vehicle is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a 
Referring to claim 8, Bastian further teaches wherein the step of determining the length of the segment of a vehicle route is further based in part on at least one of anticipated speed changes, distance, terrain, road gradient, and road condition (see col. 6:17-67).  
For claim 9, Tryon further teaches wherein the calculated speed is based at least in part on a determined probable optimal speed using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the determined probable optimal speed is configured for maximum energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “maximum”).  
Claim 11 is rejected based on the reasoning and citations provided above for claim 1.  
Claim 13 is rejected based on the reasoning and citations provided above for claim 3.  
Claim 14 is rejected based on the reasoning and citations provided above for claim 4.  
Claim 16 is rejected based on the reasoning and citations provided above for claim 6.  
Claim 17 is rejected based on the reasoning and citations provided above for claim 7.  
Claim 18 is rejected based on the reasoning and citations provided above for claim 8.
Claim 19 is rejected based on the reasoning and citations provided above for claim 9. 
Regarding claims 21 and 24, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034).    
Referring to claims 22 and 25, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).    
.
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Levine (U.S. Patent Publication No. 2002/0016653) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claims 1 and 11 above, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).  
Bastian, Levine and Tryon do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.  








Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADAM D TISSOT/Primary Examiner, Art Unit 3663